


EXHIBIT 10.1
 
WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED
MXN$557,415,000 CREDIT AGREEMENT

     THIS WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED MXN$557,415,000
CREDIT AGREEMENT (the “Agreement”) is made and entered into as of this 28th day
of June, 2012 (the “Effective Date”), by and among AVÍCOLA PILGRIM’S PRIDE DE
MÉXICO, S.A. de C.V., a sociedad anónima de capital variable organized under the
laws of the United Mexican States and PILGRIM’S PRIDE, S. de R.L. de C.V., a
sociedad de responsabilidad limitada de capital variable organized under the
laws of the United Mexican States (collectively, the “Borrower”), THE
SUBSIDIARIES OF THE BORROWER PARTY HERETO, as Guarantors, the several banks and
other financial institutions parties hereto which constitute all of the Lenders,
and ING CAPITAL LLC, as lead arranger and as administrative agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement (as
defined below) (collectively, the “Lenders”).

RECITALS

     A. Borrower, Guarantors, certain Lenders and the Administrative Agent are
parties to that certain Amended and Restated MXN$557,415,000 Credit Agreement
dated as of October 19, 2011 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), pursuant to which Lenders agreed to make loans to
Borrower from time to time subject to the terms and conditions set forth
therein. Capitalized terms not otherwise defined herein shall have the meanings
given such terms in the Credit Agreement.

     B. Borrowers have advised the Administrative Agent and the Lenders that (i)
HSBC México, S.A., Institución de Banca Múltiple, Grupo Financiero (“HSBC”)
desires to become the Issuing Lender under the Credit Agreement and (ii)
Borrower anticipates that it will be unable to provide the audited financial
statements as of the fiscal year ending December 31, 2011 within the time period
provided for in Section 5.2(a) of the Credit Agreement (the “Potential
Default”).

     C. Borrower, Guarantors, Lenders and the Administrative Agent wish to
modify the Credit Agreement in certain respects pursuant to this Agreement,
effective as of the Effective Date.

AGREEMENT

     In consideration of the Recitals and of the mutual promises and covenants
contained herein, Administrative Agent, Lenders, Borrower and Guarantors agree
as follows:

     1. Amendments to Credit Agreement. To induce Administrative Agent and the
Lenders to enter into this Agreement, and as separately bargained-for
consideration, each of Borrower and the Guarantors agree to the following
amendments to the Credit Agreement:

     (a) Amendment to the Definition of “Issuing Lender” contained in Section
1.1 of the Credit Agreement. The definition of “Issuing Lender” is hereby
amended and restated to read in its entirety as follows:

     “‘Issuing Lender’ shall mean as of June 28, 2012, HSBC México, S.A.,
Institución de Banca Múltiple, Grupo Financiero, HSBC, together with its
successors and assigns in such capacity.”

     2. Amendment to Section 2.6 to the Credit Agreement. Section 2.6 of the
Credit Agreement is hereby amended and restated to read as follows:

          “Section 2.6 Letters of Credit. Subject to the terms and conditions of
this Agreement, the Revolving Loan Commitments may be utilized, upon request of
the Borrowers, in addition to the Revolving Loans provided for in Section 2.1(b)
hereof, for the issuance by the Issuing Lender of letters of credit denominated
in Pesos (collectively, “Letters of Credit”) for account of any Borrower,
provided that the maximum face amount of the Letters of Credit to be issued or
modified does not exceed the lesser of (i) MXN$150,000,000 minus the sum of (1)
the aggregate undrawn amount of all outstanding Letters of Credit at such time
plus, without duplication, (2) the aggregate unpaid Reimbursement Obligations
with respect to all Letters of Credit outstanding at such time and (ii) the
Borrowers’ Availability. In no event shall the expiration date of any Letter of
Credit extend beyond the earlier of the Final Maturity Date and the date 12
months following the issuance of such Letter of Credit. The following additional
provisions shall apply to Letters of Credit:

--------------------------------------------------------------------------------




     (a) The Borrowers shall give the Administrative Agent at least three
Business Days’ irrevocable prior notice (effective upon receipt) specifying the
Business Day (which shall be no later than thirty days preceding the Final
Maturity Date) each Letter of Credit is to be issued and the account party or
parties therefor and describing in reasonable detail the proposed terms of such
Letter of Credit (including the beneficiary thereof) and the nature of the
transactions or obligations proposed to be supported thereby (including whether
such Letter of Credit is to be a commercial letter of credit or a standby letter
of credit). Upon receipt of any such notice, the Administrative Agent shall
advise the Issuing Lender of the contents thereof.

     (b) On each day during the period commencing with the issuance by the
Issuing Lender of any Letter of Credit and until such Letter of Credit shall
have expired or been terminated, the Revolving Loan Commitment of each Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to such Lender’s pro rata percentage based upon its share of the Revolving
Loan Commitments then in effect (each a “Pro Rata Share”) of the then undrawn
face amount of such Letter of Credit. Each Lender (other than the Issuing
Lender) agrees that, upon the issuance of any Letter of Credit hereunder, it
shall automatically acquire a participation in the Issuing Lender’s liability
under such Letter of Credit in an amount equal to such Lender’s Pro Rata Share
of such liability, and each Lender (other than the Issuing Lender) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the Issuing Lender to pay
and discharge when due, its Pro Rata Share of the Issuing Lender’s liability
under such Letter of Credit.

     (c) Upon receipt from the beneficiary of any Letter of Credit of any demand
for payment under such Letter of Credit, the Issuing Lender shall promptly
notify the Borrowers (through the Administrative Agent) of the amount to be paid
by the Issuing Lender as a result of such demand and the date on which payment
is to be made by the Issuing Lender to such beneficiary in respect of such
demand. Notwithstanding the identity of the account party of any Letter of
Credit, each Borrower hereby unconditionally agrees, jointly and severally, to
pay and reimburse the Administrative Agent for account of the Issuing Lender for
the amount of each demand for payment under such Letter of Credit at or prior to
the date on which payment is to be made by the Issuing Lender to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind; provided, the Borrowers may make a request to borrow pursuant to
subsection (d) below in lieu of making such payment and reimbursement in cash to
the Administrative Agent for account of the Issuing Lender.

     (d) Forthwith upon its receipt of a notice referred to in clause (c) of
this Section 2.6, the Borrowers shall advise the Administrative Agent whether or
not the Borrowers intend to borrow hereunder to finance its obligation to
reimburse the Issuing Lender for the amount of the related demand for payment
and, if it does, submit a notice of such borrowing in accordance with the terms
of this Agreement. In the event that the Borrowers fail to so advise the
Administrative Agent, or if the Borrowers fail to reimburse the Issuing Lender
for a demand for payment under a Letter of Credit by the date of such payment,
the Administrative Agent shall give each Lender prompt notice of the amount of
the demand for payment, specifying such Lender’s Pro Rata Share of the amount of
the related demand for payment.

2

--------------------------------------------------------------------------------




     (e) Each Lender (other than the Issuing Lender) shall pay to the
Administrative Agent for account of the Issuing Lender at the Administrative
Agent’s offices and in the accounts set forth in Schedule 10.6, in Pesos (at the
New York office and account of the Administrative Agent) and in immediately
available funds, the amount of such Lender’s Pro Rata Share of any payment under
a Letter of Credit upon notice by the Issuing Lender (through the Administrative
Agent) to such Lender requesting such payment and specifying such amount. Each
such Lender’s obligation to make such payments to the Administrative Agent for
account of the Issuing Lender under this clause (e), and the Issuing Lender’s
right to receive the same, shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, (i) the
failure of any other Lender to make its payment under this clause (e), (ii) the
financial condition of the Borrowers (or any other account party), (iii) the
existence of any Default or Event of Default or (iv) the termination of the
Revolving Loan Commitments. Each such payment to the Issuing Lender shall be
made without any offset, abatement, withholding or reduction whatsoever.

     (f) Upon the making of each payment by a Lender to the Issuing Lender
pursuant to clause (e) above in respect of any Letter of Credit, such Lender
shall, automatically and without any further action on the part of the
Administrative Agent, the Issuing Lender or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Issuing Lender by the Borrowers hereunder and under the Letter of
Credit Documents relating to such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Pro Rata Share in any interest or other
amounts payable by the Borrowers hereunder and under such Letter of Credit
Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to the Issuing Lender pursuant
to clause (g) of this Section 2.6). Upon receipt by the Issuing Lender from or
for account of the Borrowers of any payment in respect of any Reimbursement
Obligation or any such interest or other amount (including by way of setoff or
application of proceeds of any collateral security) the Issuing Lender shall
promptly pay to the Administrative Agent for account of each Lender entitled
thereto, such Lender’s Pro Rata Share of such payment, each such payment by the
Issuing Lender to be made in the same money and funds in which received by the
Issuing Lender. In the event any payment received by the Issuing Lender and so
paid to the Lenders hereunder is rescinded or must otherwise be returned by the
Issuing Lender, each Lender shall, upon the request of the Issuing Lender
(through the Administrative Agent), repay to the Issuing Lender (through the
Administrative Agent) the amount of such payment paid to such Lender, with
interest at the rate specified in clause (j) of this Section 2.6.

3

--------------------------------------------------------------------------------




     (g) The Borrowers shall pay to the Administrative Agent for account of the
Issuing Lender in respect of each Letter of Credit an issuance fee payable in
Pesos in an amount equal to (A) 2.25% per annum of the daily average undrawn
face amount of such Letter of Credit for the period from and including the date
of issuance of such Letter of Credit to and including the date such Letter of
Credit is drawn in full, expires or is terminated (such fee to be
non-refundable, to be paid in arrears payable quarterly in arrears on the last
Business Day of each December, March, June and September and on the Final
Maturity Date or such earlier date as the Revolving Loan Commitments shall
terminate as provided herein, commencing on the date such Letter of Credit is
issued and to be calculated, for any day, after giving effect to any payments
made under such Letter of Credit on such day or any expiration or termination
thereof) or (B) if such Letter of Credit is issued by Administrative Agent to a
commercial bank at the request of Borrowers to backstop a letter of credit
issued by such commercial bank, the fee charge by such commercial bank for the
issuance of such letter of credit, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. The
Issuing Lender shall pay to the Administrative Agent for account of each Lender
(other than the Issuing Lender), from time to time at reasonable intervals (but
in any event at least monthly), but only to the extent actually received from
the Borrowers, an amount equal to such Lender’s Pro Rata Share of all such fees
in respect of each Letter of Credit (including any such fee in respect of any
period of any renewal or extension thereof). In addition, the Borrowers shall
pay to the Administrative Agent for account of the Issuing Lender a fronting fee
payable in Dollars in respect of each Letter of Credit in an amount equal to the
greater of (i) US$2,500 and (ii) 0.20% per annum of the daily average undrawn
face amount of such Letter of Credit for the period from and including the date
of issuance of such Letter of Credit to and including the date such Letter of
Credit is drawn in full, expires or is terminated (such fee to be
non-refundable, payable quarterly in arrears on the last Business Day of each
December, March, June and September and on the Final Maturity Date or such
earlier date as the Revolving Loan Commitments shall terminate as provided
herein, commencing on the date such Letter of Credit is issued) and to be
calculated, for any day, after giving effect to any payments made under such
Letter of Credit on such day or any expiration or termination thereof) plus all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Lender from time to time in like circumstances with respect to the
issuance of each Letter of Credit. In addition, the Borrower shall pay directly
to the Issuing Lender for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Lender relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

     (h) Promptly following the end of each calendar month, the Issuing Lender
shall deliver (through the Administrative Agent) to each Lender and the
Borrowers a notice describing the aggregate amount of all Letters of Credit
outstanding at the end of such month, which notice shall list the Letters of
Credit by number and by beneficiary. Upon the request of any Lender from time to
time, the Issuing Lender shall deliver any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

     (i) The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 3.2 hereof, be subject
to the applicable conditions precedent that (i) such Letter of Credit shall be
in such form and contain such terms as shall be reasonably satisfactory to the
Issuing Lender consistent with its then current practices and procedures with
respect to letters of credit of the same type and (ii) the Borrowers shall have
executed and delivered such applications, agreements and other instruments
relating to such Letter of Credit as the Issuing Lender shall have reasonably
requested consistent with its then current practices and procedures with respect
to letters of credit of the same type, provided that in the event of any
conflict between any such application, agreement or other instrument and the
provisions of this Agreement or any Collateral Document, the provisions of this
Agreement and the Collateral Documents shall control.

4

--------------------------------------------------------------------------------




     (j) To the extent that any Lender fails to pay any amount required to be
paid pursuant to clause (e) or (f) of this Section 2.6 on the due date therefor,
such Lender shall pay interest to the Issuing Lender (through the Administrative
Agent) on such amount from and including such due date to but excluding the date
such payment is made (i) during the period from and including such due date to
but excluding the date three Business Days thereafter, at a rate per annum equal
to the Federal Funds Rate (as in effect from time to time) and (ii) thereafter,
at a rate per annum equal to the TIIE Rate (as in effect from time to time) plus
2%.

     (k) The issuance by the Issuing Lender of any modification or supplement to
any Letter of Credit hereunder shall be subject to the same conditions
applicable under this Section 2.6 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued hereunder unless either (x)
the respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form or (y) each Lender shall have consented thereto.

     Each Borrower hereby indemnifies and holds harmless each Lender and the
Administrative Agent from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender or the Administrative Agent may
incur (or which may be claimed against such Lender or the Administrative Agent
by any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or refusal to pay by the Issuing Lender under
any Letter of Credit; provided that the Borrowers shall not be required to
indemnify any Lender or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (w) a breach by a Lender of its obligations under Section 2.6 hereof,
(x) the willful misconduct or gross negligence of the Issuing Lender in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit, (y) in the case of the Issuing Lender, such
Lender’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of such Letter of
Credit, or (z) the breach by the Issuing Lender of its obligations under this
Section 2.6. Nothing in this Section 2.6 is intended to limit the other
obligations of the Borrowers, any Lender or the Administrative Agent under this
Agreement.”

     3. Amendment to Section 10.4 of the Credit Agreement. Subsection (iii) of
the second full paragraph of Section 10.4 of the Credit Agreement is hereby
amended by deleting the reference to “(but in no event later than thirty (30)
days following the Closing Date)” which amendment shall be effective 30 days
following the Closing Date.

     4. Covenants of Borrowers. Borrowers and Guarantors covenant and agree
until such time as all of the Obligations have been paid in full in cash and all
Commitments have been terminated:

     (a) No Commencement of Proceeding. Borrowers and Guarantors will not (i)
file any petition for an order for relief under the Bankruptcy Code, (ii) make
an assignment for the benefit of creditors, (iii) make any offer or agreement of
settlement, extension or compromise to or with Borrowers’ and Guarantors’
unsecured creditors generally or (iv) suffer the appointment of a receiver,
trustee, custodian or similar fiduciary.

     (b) Compliance with Credit Agreement, Collateral Documents and Loan
Documents. Each of Borrowers and Guarantors will continue to comply with all
covenants and other obligations under this Agreement, the Credit Agreement and
the Loan Documents, subject to the applicable cure or grace periods, if any,
provided therein.

5

--------------------------------------------------------------------------------




     5. Conditions Precedent to Effectiveness of Agreement. This Agreement shall
not be effective unless and until each of the following conditions shall have
occurred:

     (a) Administrative Agent shall have received this Agreement, duly executed
by the Borrowers and the Lenders, in form and substance satisfactory to
Administrative Agent; and

     (b) Borrowers shall have paid the Administrative Agent all of
Administrative Agent’s costs and expenses (including Administrative Agent’s
reasonable attorney’s fees) incurred prior to or in connection with the
preparation of this Agreement.

     6. Representations and Warranties. Each Borrower hereby represents and
warrants to Administrative Agent, for the benefit of the Lenders, as follows:

     (a) Recitals. The Recitals in this Agreement are true and correct with
respect to the Loan Parties in all material respects.

     (b) Incorporation of Representations. All representations and warranties of
Borrowers and the Guarantors in the Credit Agreement are incorporated herein in
full by this reference and are true and correct, in all material respects, as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

     (c) Power; Authorization. Each of the Borrowers and Guarantors has the
corporate power, and has been duly authorized by all requisite corporate action,
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Borrowers and Guarantors.

     (d) Enforceability. This Agreement is the legal, valid and binding
obligation of Borrowers and each Guarantor, enforceable against Borrowers and
each Guarantor in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

     (e) No Violation. Each Borrower’s and each Guarantors’ execution, delivery
and performance of this Agreement does not and will not (i) violate any law,
rule, regulation or court order to which such Borrower or such Guarantor is
subject; (ii) conflict with or result in a breach of such Borrower’s or such
Guarantors’ organizational documents or any agreement or instrument to which any
Borrower or any Guarantor is party or by which it or its properties are bound,
or (iii) result in the creation or imposition of any lien, security interest or
encumbrance on any property of such Borrower or such Guarantor, whether now
owned or hereafter acquired, other than liens in favor of Administrative Agent,
for the benefit of the Lenders, or as permitted by the Credit Agreement.

     (f) Obligations Absolute. The obligation of Borrowers to repay the Loans
and the other Obligations, together with all interest accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of the Obligations.

     (g) Full Opportunity for Review; No Undue Influence. This Agreement was
reviewed by each of Borrowers and Guarantors which acknowledges and agrees that
each of Borrowers and Guarantors (i) understands fully the terms of this
Agreement and the consequences of the issuance hereof; (ii) has been afforded an
opportunity to have this Agreement reviewed by, and to discuss this Agreement
with, such attorneys and other persons as Borrowers may wish; and (iii) has
entered into this Agreement of its own free will and accord and without threat
or duress. This Agreement and all information furnished to Administrative Agent
and the Lenders is made and furnished in good faith, for value and valuable
consideration. This Agreement has not been made or induced by any fraud, duress
or undue influence exercised by Lenders or Administrative Agent or any other
person.

6

--------------------------------------------------------------------------------




     (h) No Other Defaults. As of the date hereof, no Event of Default exists
under the Credit Agreement, or any of the Loan Documents and each of Borrowers
and the Guarantors is in full compliance with all covenants and agreements
contained therein, as amended hereby.

     7. Limited Waiver. Subject to the terms and conditions set forth herein,
Administrative Agent and Lenders hereby waive in advance any Default or Event of
Default that may arise from the Potential Default; provided, however, Borrower
hereby agrees that Borrower’s failure to deliver the financial statements
required to be delivered for the fiscal year ending December 31, 2011 pursuant
to Section 5.2(a) of the Credit Agreement on or before July 31, 2012 in form and
substance as required by Section 5.2(a) of the Credit Agreement shall constitute
an Event of Default. Except as expressly provided herein, the Credit Agreement
and the Loan Documents are hereby ratified and confirmed and shall be and shall
remain in full force and effect in accordance with their respective terms, and
this Agreement shall not be construed to: (i) impair the validity, perfection or
priority of any lien or security interest securing the Obligations; (ii) waive
or impair any rights, powers or remedies of Administrative Agent or the Lenders
under the Credit Agreement or the Loan Documents; or (iii) constitute an
agreement by Administrative Agent or the Lenders or require Administrative Agent
or the Lenders to extend the term of the Credit Agreement or the time for
payment of any of the Obligations. This Agreement shall not be deemed to
evidence or result in a novation of the Credit Agreement. In the event of any
inconsistency between the terms of this Agreement and the Credit Agreement or
the Loan Documents, this Agreement shall govern.

     The limited waiver set forth above shall not apply to any other past,
present or future deviation from the referenced portions of the Credit Agreement
or any other provision of the Credit Agreement or any other Loan Documents.
Administrative Agent’s and Lenders’ waiver of any Default or Event of Default
arising from the Potential Default and its right to exercise any right,
privilege or remedy as a result thereof shall not directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect
Administrative Agent’s and Lenders’ right at any time to exercise any other
right, privilege, or remedy in connection with the Credit Agreement, the other
Loan Documents, any other agreement, or any other contract or instrument, or (b)
amend or alter any provision of the Credit Agreement, the other Loan Documents,
any other agreement, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of any Loan Party
or any right, privilege, or remedy of Administrative Agent and Lenders under the
Credit Agreement, the other Loan Documents, any other agreement, or any other
contract or instrument.

     8. Expenses. Borrowers and Guarantors agree to pay reasonable out-of-pocket
costs, fees and expenses of Administrative Agent and Administrative Agent’s
attorneys incurred in connection with the negotiation, preparation,
administration and enforcement of, and the preservation of any rights under,
this Agreement and/or the Loan Documents, and the transactions and other matters
contemplated hereby and thereby.

     9. Miscellaneous.

     (a) Further Assurances. Borrowers and Guarantors agree to execute such
other and further documents and instruments as Administrative Agent may request
to implement the provisions of this Agreement and to perfect and protect the
liens and security interests created by the Credit Agreement and the Loan
Documents.

     (b) Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto, their respective
successors and assigns. No other person or entity shall be entitled to claim any
right or benefit hereunder, including, without limitation, the status of a
third-party beneficiary of this Agreement.

     (c) Integration. This Agreement, together with the Credit Agreement and the
Loan Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Agreement, each of Borrowers and Guarantors
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by the Administrative Agent or any Lender
or any employee or agent of the Administrative Agent or any Lender, except for
the agreements of Administrative Agent or any Lender set forth herein.

7

--------------------------------------------------------------------------------




     (d) Severability. The provisions of this Agreement are intended to be
severable. If any provisions of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

     (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of New York, without
regard to the choice of law principles of such state that would require the
application of the laws of another state.

     (f) Counterparts; Telecopied Signatures. This Agreement may be executed in
any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature hereto.

     (g) Notices. Any notices with respect to this Agreement shall be given in
the manner provided for in Section 10.6 of the Credit Agreement.

     (h) Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of Borrowers and Guarantors contained herein
shall survive the payment in full of the Obligations.

     (i) Amendment. No amendment, modification, rescission, waiver or release of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by the parties hereto.

     (j) No Limitation on Administrative Agent. Nothing in this Agreement shall
be deemed in any way to limit or restrict any of Administrative Agent’s and
Lenders’ rights to seek in a bankruptcy court or any other court of competent
jurisdiction, any relief Administrative Agent may deem appropriate in the event
that a voluntary or involuntary petition under any Bankruptcy Law is filed by or
against any Borrower.

     10. Ratification of Liens and Security Interest. Before and after giving
effect to this Agreement, each Borrower and each Guarantor hereby ratify,
acknowledge and agree that the liens and security interests of the Credit
Agreement and the Loan Documents are valid, subsisting, perfected and
enforceable liens and security interests and are superior to all liens and
security interests other than Liens permitted under Section 6.7 of the Credit
Agreement.

     11. Certifications of Issuing Lender. On the Date hereof, HSBC agrees to
become the Issuing Lender under the Agreement.

     12. No Commitment. Borrowers and Guarantors agree that Administrative Agent
and Lenders have made no commitment or other agreement regarding the Credit
Agreement or the Loan Documents, except as expressly set forth in the Credit
Agreement, as amended hereby. Borrowers and Guarantors warrant and represent
that Borrowers and Guarantors will not rely on any commitment, further agreement
to waive or other agreement on the part of Administrative Agent or Lenders
unless such commitment or agreement is in writing and signed by Administrative
Agent and Lenders.

8

--------------------------------------------------------------------------------




     13. RELEASE. FOR VALUE RECEIVED, INCLUDING WITHOUT LIMITATION, THE
AGREEMENTS OF THE AGENT AND LENDERS IN THIS AGREEMENT, THE BORROWERS AND
GUARANTORS HEREBY RELEASE THE ADMINISTRATIVE AGENT AND EACH LENDER, THEIR
RESPECTIVE CURRENT AND FORMER SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES, ATTORNEYS, CONSULTANTS, AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE
“RELEASED PARTIES”) OF AND FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION,
SUITS, CONTROVERSIES, ACTS AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY
KIND OR NATURE WHATSOEVER, BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH
SUCH BORROWER OR GUARANTOR HAS OR EVER HAD AGAINST THE RELEASED PARTIES FROM THE
BEGINNING OF THE WORLD TO THIS DATE ARISING IN ANY WAY OUT OF THE EXISTING
FINANCING ARRANGEMENTS AMONG THE BORROWERS, THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND/OR THE LENDERS IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS OR OTHERWISE, INCLUDING BUT NOT
LIMITED TO, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, OR THE NEGOTIATION FOR AND
EXECUTION OF THIS AGREEMENT. THE BORROWERS AND GUARANTORS FURTHER ACKNOWLEDGE
THAT, AS OF THE DATE HEREOF, THEY, JOINTLY OR SEVERALLY, DO NOT HAVE ANY
COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST THE RELEASED PARTIES, EACH OF WHICH
SUCH BORROWER OR GUARANTOR HEREBY EXPRESSLY WAIVES.

     14. Consent of Guarantors. Each of the undersigned Guarantors hereby (a)
consents to the transactions contemplated by this Agreement; (b) acknowledges
and reaffirms its obligations owing to the Administrative Agent, the Collateral
Agent, and each Lender under any Loan Document (as amended or modified); and (c)
agrees that each of the Loan Documents (as amended or modified) is and shall
remain in full force and effect. Although each of the undersigned Guarantors has
been informed of the matters set forth herein and has acknowledged and agreed to
same, it understands that the Administrative Agent, the Collateral Agent, and
Lenders have no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.

[Signature Pages Follow]

9

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

BORROWERS:   AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S.A. de C.V. a Sociedad Anónima
de Capital Variable     By: /s/ Héctor Réne Durán Mantilla   Name:  Héctor Réne
Durán Mantilla Title: Attorney-in-Fact     PILGRIM’S PRIDE, S. de R.L. de C.V. a
Sociedad de Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne
Durán Mantilla   Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact    
GUARANTORS:   INCUBADORA HIDALGO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne Durán
Mantilla   Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact    
INMOBILIARIA AVÍCOLA PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne Durán
Mantilla   Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact    
SERVICIOS ADMINISTRATIVOS PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne Durán
Mantilla   Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact


--------------------------------------------------------------------------------




GRUPO PILGRIM’S PRIDE FUNDING HOLDINGS, S. de R.L. de C.V.
a Sociedad de Responsabilidad Limitada de Capital Variable       By: /s/ Héctor
Réne Durán Mantilla Name:  Héctor Réne Durán Mantilla Title: Attorney-in-Fact  
  COMERCIALIZADORA DE CARNES DE MÉXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne Durán
Mantilla Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact     GRUPO
PILGRIM’S PRIDE FUNDING, S. de R.L. de C.V. a Sociedad de Responsabilidad
Limitada de Capital Variable     By: /s/ Héctor Réne Durán Mantilla Name: Héctor
Réne Durán Mantilla Title: Attorney-in-Fact     OPERADORA DE PRODUCTOS AVÍCOLAS,
S. de R.L. de C.V. a Sociedad de Responsabilidad Limitada de Capital Variable  
  By: /s/ Héctor Réne Durán Mantilla Name: Héctor Réne Durán Mantilla Title:
Attorney-in-Fact     CARNES Y PRODUCTOS AVÍCOLAS de MÉXICO, S. de R.L. de C.V. a
Sociedad de Responsabilidad Limitada de Capital Variable     By: /s/ Héctor Réne
Durán Mantilla Name: Héctor Réne Durán Mantilla Title: Attorney-in-Fact    
POPPSA 3, LLC a Delaware limited liability company     By: /s/ Fabio Sandri
Name: Fabio Sandri Title: Manager


--------------------------------------------------------------------------------




POPPSA 4, LLC a Delaware limited liability company     By: /s/ Fabio Sandri  
Name:  Fabio Sandri Title: Manager     PILGRIM’S PRIDE, LLC a Delaware limited
liability company     By: /s/ Fabio Sandri   Name: Fabio Sandri Title: Manager  
  ING CAPITAL LLC, as Administrative Agent and Sole Lead Arranger     By: /s/
William B. Redmond   Name: William B. Redmond Title: Managing Director     ING
BANK (MÉXICO), S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, ING GRUPO FINANCIERO,
as Lender     By: /s/ Miguel Estrada   Name: Miguel Estrada Title:
Attorney-in-Fact     By: /s/ Javier Bernus   Name: Javier Bernus Title: Director
   

HSBC MÉXICO S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO HSBC,
as Lender and Issuing Lender

    By: /s/ Jorge Arturo Gómez Treviño   Name: Jorge Arturo Gómez Treviño Title:
Attorney-in-Fact


--------------------------------------------------------------------------------